DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) and Species A (Figure 5A) in the reply filed on 8/10/2021 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.

Status of Claims
The status of the claims as filed in the reply dated 8/10/2021 are as follows: 
Claims 1-21 are pending;
Claims 15-21 are withdrawn from consideration;
Claims 1-14 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,317,862. Although the claims at issue are the claims of the patent are anticipated by the broader claims of the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolk (US7364353B2, as cited in the IDS).
Re Claim 1. Kolk teaches a HVAC controller (10) located within a housing (100) for disposition in a building zone, the controller comprising (Figures 1-2; Column 3 lines 24-35): 
one or more heat-generating components (40) contained within the housing (100), the heat-generating components (40) causing a temperature inside the housing to exceed a temperature of the building zone outside the housing (Figures 1-2; Column 3 lines 32-41, 52-67); 
a temperature sensor (20) configured to measure the temperature of the building zone inside the housing (Figures 1-2; Column 3 lines 32-52); 

a temperature compensation module (50) comprising a filter, the temperature compensation module configured to identify a steady-state temperature gain associated with the detected controller event (Figure 2), to calculate a temperature offset (“ΔTBL(t)”) using a summation of the steady-state temperature gain, to determine the temperature of the building zone outside the housing by subtracting the temperature offset from the temperature measured inside the housing (Equation 10), and to store the temperature offset (Figures 1-2; Column 4 line 15 to Column 5 line 3, Column 6 lines 35-43); 
wherein the filter is configure to: output the temperature offset as a function of a previous temperature offset and the steady-state temperature gains associated with detected controller events that occur after the previous temperature offset is calculated (Figures 1-2; Column 4 line 15 to Column 6 line 43). 

Re Claim 2. Kolk teaches the heat-generating components comprise an electronic display; and the detected controller events comprise an indication of whether the electronic display is currently active (Figures 1-2; Column 3 lines 32-41, 52-67; Column 4 lines 1-28). 
Re Claim 4. Kolk teaches the heat-generating components comprise a plurality of relays configured to provide a control output; and the detected controller events comprise an indication of a which of the relays are currently active (Figures 1-2; Column 3 lines 32-41, 52-67; Column 4 lines 1-28; The LCD screen and backlight will comprise a plurality of relays).  
Re Claim 5. Kolk teaches a parameter storage module that stores the steady-state temperature gains associated with the heat-generating components; wherein each of the steady-state temperature gains indicates an increase in temperature inside the housing when the associated heat-generating component is active relative to a temperature inside the housing when the associated heat-generating component is inactive (Figures 1-2; Column 4 line 15 to Column 5 line 3, Column 6 lines 35-43). 
Re Claim 6. Kolk teaches the temperature compensation module comprises a temperature compensation filter that uses a first order low pass transfer function to calculate the temperature offset; and the summation of the steady-state temperature gains is provided as an input to the temperature compensation filter (Figures 1-2; Column 4 line 15 to Column 6 line 43). 
Re Claim 7. Kolk teaches the temperature compensation filter uses an empirically-determined correction factor to calculate the temperature offset; and the correction factor is dependent upon one or more heat transfer properties of the controller (Figures 1-2; Column 4 line 15 to Column 6 line 43). 
Re Claim 8. Kolk teaches the filter is a discrete-time digital filter that outputs the temperature offset as a function of the previous temperature offset and the steady-state temperature gains that occur after the previous temperature offset is calculated (Figures 1-2; Column 4 line 15 to Column 6 line 43). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kolk (US7364353B2, as cited in the IDS) in view of Aljabari (US2013/0099008).
Re Claim 3. Kolk teaches the heat-generating components comprise a backlight for an electronic display, wherein the backlight is configured to illuminate (Figures 1-2; Column 3 lines 32-41, 52-67). 
Kolk fails to specifically teach the backlight is configured to illuminate at multiple different illumination levels; and the detected controller events comprise an indication of a current illumination level of the backlight. 
However, Aljabari teaches a backlight is configured to illuminate at multiple different illumination levels; and the detected controller events comprise an indication of a current illumination level of the backlight (Figures 1-3; Paragraphs 16-18). 
Therefore, in view of Aljabari’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the backlight of Kolk have multiple different illumination levels in order to allow for optimal viewing in different lighting conditions and to reduce power consumption when not needed.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolk (US7364353B2, as cited in the IDS) in view of Kasper (US2007/0200004A1).
Re Claim 9. Kolk teaches storing the temperature offset (Figures 1-2; Column 4 line 15 to Column 5 line 3, Column 6 lines 35-43) but fails to specifically teach store the temperature offset at a periodic interval before the controller is powered off; and use the stored temperature offset as the previous temperature offset in the filter when the controller is powered on. 
However, Kasper teaches store the temperature offset at a periodic interval before the controller is powered off; and use the stored temperature offset as the previous temperature offset in the filter when the controller is powered on (Figure 6; Paragraphs 56-58, wherein Paragraph 
Therefore, in view of Kasper’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to store the temperature offset of Kolk when powered off and then use the stored temperature offset when powering the controller back on in order to quickly compensate for any residual heat from the heat-generating components within the controller, thereby achieving greater accuracy in sensing the temperature upon powering the controller back on.

Re Claim 10. Kolk teaches storing the temperature offset (Figures 1-2; Column 4 line 15 to Column 5 line 3, Column 6 lines 35-43) but fails to specifically teach store the temperature offset after powering off the controller; and use the stored temperature offset as the previous temperature offset in the filter when the controller is powered on. 
However, Kasper teaches store the temperature offset after powering off the controller; and use the stored temperature offset as the previous temperature offset in the filter when the controller is powered on (Figure 6; Paragraphs 56-58, wherein Paragraph 58 recites “In some instances, this may be achieved using the formula given above, that adjusts the heat rise value for the period of time HVAC controller 10 (FIG. 1) was powerless, and therefore cooling off”.  Thus, the controller of Kasper stores the temperature offset when powered off and uses the temperature offset when turning the thermostat back on.). 


Re Claim 11. Kolk teaches storing the temperature offset (Figures 1-2; Column 4 line 15 to Column 5 line 3, Column 6 lines 35-43) but fails to specifically teach determine whether the controller has been powered off for a time period exceeding a threshold; use the stored temperature offset as the previous temperature offset in the filter if the controller has been powered off for a time period that does not exceed the threshold; and reset the previous temperature offset to zero if the controller has been powered off for a time period that exceeds the threshold. 
However, Kasper teaches determine whether the controller has been powered off for a time period exceeding a threshold; use the stored temperature offset as the previous temperature offset in the filter if the controller has been powered off for a time period that does not exceed the threshold; and reset the previous temperature offset to zero if the controller has been powered off for a time period that exceeds the threshold (Figure 6; Paragraphs 56-58, wherein Paragraph 58 recites “In some instances, this may be achieved using the formula given above, that adjusts the heat rise value for the period of time HVAC controller 10 (FIG. 1) was powerless, and therefore cooling off”.  Thus, the controller of Kasper stores the temperature offset when powered off and uses the temperature offset when turning the thermostat back on.  Further, if the 
Therefore, in view of Kasper’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to store the temperature offset of Kolk when powered off and then use the stored temperature offset when powering the controller back on in order to quickly compensate for any residual heat from the heat-generating components within the controller, thereby achieving greater accuracy in sensing the temperature upon powering the controller back on.  Further, in view of Kasper’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a time period threshold for resetting the temperature offset of Kolk since the controller would naturally cool off when powered off, thereby reducing the need for a temperature offset the longer the controller is off.  Thus, by utilizing a time period threshold, the controller can maintain an accurate temperature reading when restarting after being off for an extended period of time.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolk (US7364353B2, as cited in the IDS) in view of Metselaar (US2013/0018513A1).
Re Claim 12. Kolk teaches the controller (Figure 1) but fails to specifically teach a humidity sensor configured to measure a relative humidity of the building zone inside the housing; and a humidity compensation module configured to calculate a dew point of air inside the housing using the relative humidity inside the housing; wherein the humidity compensation module is further configured to use the calculated dew point and the calculated temperature of the building zone outside the housing to determine a relative humidity of the building zone outside the housing. 

Therefore, in view of Metselaar’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a humidity sensor and humidity compensation module to the device of Kolk in order to better regulate the building environment.  Further, the use of a humidity sensor in a thermostat is well-known and established in the mechanical arts. 

Re Claim 13. Kolk as modified by Metselaar teach the humidity compensation module: receives the temperature of the building zone measured inside the housing from the temperature compensation module; and calculates the dew point of the air inside the housing using the relative humidity of the building zone inside the housing and temperature of the building zone measured inside the housing (Kolk Figures 1-2, Column 4 line 15 to Column 6 line 43; Metselaar Figures 2-9, Paragraphs 36, 39, 45, 59, 67, 68, 82-92). 

Re Claim 14. Kolk as modified by Metselaar teach the humidity compensation module: receives the temperature of the building zone outside the housing from the temperature compensation module; and calculates the relative humidity of the building zone outside the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TRAVIS RUBY/Primary Examiner, Art Unit 3763